In a proceeding to validate petitions designating petitioner as a candidate in the Democratic Party Primary Election to be held on June 17, 1969 for nomination for the public office of Supervisor of the City of Long Beach (a request for relief as to petitions designating George B. Costigan as such candidate was withdrawn), petitioner appeals from an order of the Supreme Court, Nassau County, entered June 4, 1969, which denied the application and dismissed the petition in the proceeding. Order reversed, on the law and the facts, without costs; and the designating petitions for Herbert Saal are adjudged valid. In our opinion, there was substantial compliance with section 135 of the Election Law with respect to the address of the candidate. The omission of the City of Long Beach from the address did not impair the petition inasmuch as the petition clearly showed in other respects that the candidate was a resident of the City of Long Beach (cf. Matter of Rosenbaun v. Power, 43 Misc 2d 377, affd. 21 A D 2d 700). In addition, there was an insufficient showing of any fraud with respect to the signatures upon the petition. The court should not have founded its determination that fraud permeated the petition merely by inspecting the signatures on the petition without taking any proof which would indicate that there were any irregularities or fraud in the obtaining of the signatures. Hopkins, Benjamin and Martuseello, JJ., concur; Beldock, P. J., and Rabin, J., dissent and vote to affirm the order.